Name: Commission Regulation (EEC) No 1288/78 of 14 June 1978 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 78 Official Journal of the European Communities No L 157/25 COMMISSION REGULATION (EEC) No 1288/78 of 14 June 1978 on special conditions for the granting of private storage aid for pigmeat Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations under ­ taken by him ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Private storage aid shall be granted in accordance with the provisions of Regulation (EEC) No 1889/76 . The list of products which qualify for aid and the rele ­ vant amounts are set out in the Annex hereto . 2 . If the period of storage is extended or curtailed the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 6 and 7 of the said Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion , of the market in pigmeat (*), as amended by Regu ­ lation (EEC) No 367/76 (2), and in particular Articles 5 (4) and 7 (2) thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases in less than 103 % of the basic price and is likely to remain below that level ; Whereas for some weeks the market situation has been characterized by a marked fall in prices, although these were already below the level mentioned ; whereas, in view of seasonal and cyclical trends, this situation could persist ; Whereas intervention measures must therefore be taken ; whereas these can be limited to the granting of private storage aid ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 of 29 October 1975 laying down general rules for granting private storage aid for pigmeat (3 ) provides that the period of storage can be curtailed or extended if the market situation so requires ; whereas the period of storage can in particular be curtailed as a result of circumstances constituting force majeure, as provided for in Article 8 of Commission Regulation (EEC) No 1889/76 of 29 July 1976 laying down detailed rules for granting private storage aid for pigmeat (4) ; whereas, therefore, provision should be made to fix not only the amounts of aid for a specific period of storage but also the amounts to be added or deducted if this period is curtailed or extended ; Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts, minimum quantities should be fixed ; Article 2 The minimum quantities per contract and per product shall be as follows : (a) 50 tonnes for carcases and half carcases ; (b) 20 tonnes for hams, shoulders, loins and bellies (streaky) ; (c) 20 tonnes for boned or boneless products . Article 3 Placing of the products in storage shall be completed within 21 days following conclusion of the contract . The security shall be 20 % of the amounts of aid set out in the Annex. ( ¢) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 45, 21 . 2 . 1976, p. 1 . Article 4 This Regulation shall enter into force on 19 June 1978 . (3 ) OJ No L 282, 1 . 11 . 1975, p . 19 . (&lt;) OJ No L 206, 31 . 7 . 1976, p . 82. 15. 6 . 78No L 157/26 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 June 1978 . For the Commission Finn GUNDELACH Vice-President ANNEX (u.a./tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Amount 4 months 5 months 6 months Supplement or deduction per month per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Carcases or half carcases without the head, chaps, neck, flare fat, kidneys, forefeet, tail, precrural flank and spinal cord, fresh or chilled ) 200 220 240 20 0.67 ex 02.01 A III a) 2 Unboned hams with or without rind and fat, fresh or chilled 230 260 290 30 1.0 ex 02.01 A III a) 3 Unboned shoulders (fores) with or without rind and fat, fresh or chilled ' 230 260 290 30 10 ex 02.01 A III a) 4 Unboned loins, fresh or chilled (2) 230 260 290 30 10 ex 02.01 A III a) 5 Bellies (steaky) with or without rind and ribs, fresh or chilled 115 130 145 15 0.5 ex 02.01 A III a) 6 bb) Boned hams, shoulders and loins, fresh or chilled (3 ) 230 260 290 30 10 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for fresh pig carcases presented as Wiltshire sides , i.e. without the head, chaps, neck, feet, tail, flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm . (2) Loins under subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 16 millimetres in depth. (3) Loins under subheading ex 02.01 A III a) 6 bb) must have no fat attached (a thin layer of fat not exceeding three millimetres in depth can be tolerated).